Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of July 1, 2002 (“Effective Date”), by and
between World Fuel Services, Inc., a Texas corporation (“Company”) and Michael
S. Clementi (“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the parties wish to provide for the employment of the Executive by the
Company and to restrict the ability of the Executive to compete with the
Company, all on the terms and conditions herein set forth;

 

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements herein contained, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1. Employment. The Company hereby employs Executive for a term commencing on the
Effective date and ending on March 31, 2007 (“Employment Term”), to serve as
President of the Aviation Division of the Company and to perform such duties as
are consistent with such position. Executive hereby accepts such employment.
During the term of his employment hereunder, Executive shall devote his
attention, knowledge and skills faithfully, diligently and to the best of his
ability to perform his duties hereunder, and Executive shall not engage in any
venture or activity which materially interferes with Executive’s performance of
his duties hereunder. The Executive shall also comply with the Company’s Code of
Corporate Conduct and the Company’s Securities Trading Policy (“Corporate
Policies”), copies of which have been provided to Executive, as such Corporate
Policies may be amended from time to time.

 

2. Compensation and Benefits. During the Employment Term, the Company shall pay
Executive the compensation and other amounts set forth below.

 

2.1 Salary. The Company shall pay Executive an annual salary (“Salary”) of
$425,000 during each year of the Employment Term, payable in installments
according to the Company’s regular payroll practices and subject to such
deductions as may be required by law. Future Salary adjustments will be subject
to discretionary review.

 

2.2 Benefits. Executive shall receive: (i) family medical insurance coverage at
no cost and the benefits and perquisites provided by the Company to its
executives from time-to-time; (ii) reimbursement for reasonable and necessary
out-of-pocket expenses incurred in the performance of his duties hereunder,
including but not limited to travel and entertainment expenses (such expenses
shall be reimbursed by the Company, from time to time, upon presentation of
appropriate receipts therefor); and (iii) four (4) weeks paid vacation during
each calendar year, however, any vacation time not taken during each year of the
Employment Term shall not be paid or carried over into any other Employment Term
year.



--------------------------------------------------------------------------------

2.3 Automobile Allowance. Executive shall be provided an automobile allowance of
$750.00 per month, which shall be inclusive of gasoline and maintenance.

 

2.4. Restricted Stock. Upon execution of this Agreement, the Company shall issue
to the Executive 10,000 shares of the Common Stock of the Company (the
“Restricted Stock”), which shall vest in accordance with the Restricted Stock
Agreement to be entered into by and between the Company and the Executive (“the
Restricted Stock Agreement”). The Executive’s rights with respect to the
Restricted Stock shall become fully vested immediately upon the occurrence of
any of the following events: (i) a Change of Control of the Company as defined
in the Company’s 2001 Omnibus Plan, (ii) the Executive’s complete Disability as
defined in Section 3.1 (b) hereof, (iii) the Executive’s death, or (iv) the
Company terminates the Executive’s employment with the Company, other than for
Cause, as defined in Section 3.1 (d) hereof.

 

2.5 Bonus. The Company shall pay Executive an annual bonus (the “Bonus”) for the
period beginning April 1, 2002 and ending March 31, 2003, and for each 12 month
period beginning each April thereafter (each a “Bonus Period”) equal to a
percentage of the Executive’s Base Salary as of the last day of the Bonus Period
for which the Bonus is being calculated, determined and paid in accordance with
the Company’s Annual Incentive Plan (the “AIP”). The Executive acknowledges that
the Company’s Compensation Committee is evaluating an AIP for the Company’s
senior executives, and when so adopted, the AIP will be considered part of this
Agreement and effective April 1, 2002.

 

3. Termination.

 

3.1 Executive’s employment pursuant to this Agreement shall be terminated by the
first to occur of the following events:

 

(a) The death of Executive;

 

(b) The Complete Disability of Executive. Complete Disability as used herein
shall mean the inability of Executive, due to illness, accident or any other
physical or mental incapacity, to perform the services provided for in this
Agreement for an aggregate of one hundred eighty (180) days within any period of
twelve (12) consecutive months during the term hereof;

 

(c) The resignation of Executive; or

 

(d) The discharge of Executive by the Company for Cause. Cause as used herein
shall mean:

 

  (i) illegal drug use;

 

  (ii) alcohol abuse;

 

  (iii) Executive is convicted of a felony;

 

-2-



--------------------------------------------------------------------------------

  (iv) Executive engages in fraud, theft, or embezzlement in connection with his
activities hereunder; or

 

  (v) Executive’s willful failure or refusal to comply with the provisions of
this Agreement or to perform Executive’s duties and obligations under this
Agreement, in any material respect; provided, however, that in case of this
subsection (v), termination for Cause shall occur only if the Company has given
written notice of the Default to Executive and Executive has failed to cure the
Default in question during a period of ten (10) days after the date of
Executive’s receipt of such notice.

 

3.2 Upon any termination pursuant to subsections (a), (c), or (d) of Section
3.1, the Company shall be released from all obligations hereunder, including
without limitation, the obligation to compensate Executive pursuant to Section
2. Upon termination pursuant to Section 3.1 (b), the Executive shall be entitled
to receive all compensation and benefits provided in Sections 2.1 through 2.3,
for the first one hundred and eighty (180) days of his disability.

 

3.3 Notwithstanding the foregoing, the Company may terminate Executive’s
employment pursuant to this Agreement, at any time, and for any reason upon
giving 30 days prior written notice to Executive; provided, however, that in the
event such employment is terminated by the Company for reasons other than those
enumerated in subsections (a), (b), or (d) of Section 3.1, the Company will: (i)
continue to pay Executive his Salary (at the rate in effect on the date of
termination), and to provide the Executive the family medical coverage described
in Section 2.2(i) herein, during the remaining months left in the Employment
Term; and (ii) pay Executive a pro-rated portion of the Bonus, if any, earned
during the fiscal year in which the termination occurs. Pro-ration for purposes
of subsection (ii) shall be based on the number of days the Executive worked in
the fiscal year of termination. Such payments and benefits shall be in full
satisfaction of all claims by Executive against the Company, and the Company
shall not provide Executive with any other compensation or benefits described in
Section 2.

 

4. Covenant Against Unfair Competition.

 

4.1 Executive agrees that during the Employment Term and for a period of one (1)
year following the termination of his/her employment for any reason (the
“Restricted Period”) he/she will not, for his/her own account or jointly with
another, directly or indirectly, for or on behalf of any individual,
partnership, corporation, or other legal entity, as principal, agent or
otherwise:

 

(a) own, control, manage be employed by, consult with, or otherwise participate
in, a business (other than that of the Company) involved within the Trade Area
(as hereinafter defined) with any of the following businesses (the
“Businesses”): (1) the storage, handling, delivery, marketing, sale,
distribution or brokerage of aviation fuel, marine fuel or lubricants, aviation
flight services, or marine fuel services, or (2) any other service or activity
which is competitive with the services or activities which are or have been
performed by the Company or its subsidiaries or affiliates.

 

-3-



--------------------------------------------------------------------------------

(b) solicit or induce, or in any manner attempt to solicit, any person employed
by the Company or any of its subsidiaries or affiliates to leave such
employment, whether or not such employment is pursuant to a written contract and
whether or not such employment is at will, or hire any person who has been
employed by the Company or any of its subsidiaries or affiliates at any time
during the one (1) year period preceding such hiring; or

 

(c) use or disclose any trade secrets or confidential information concerning the
Business or any segment thereof. Trade secrets and confidential information
concerning the Business shall include, but not be limited to: (1) lists of names
and addresses of customers and suppliers of the Company or any of its
subsidiaries or affiliates, and (2) software and computer programs, market
research and data bases, sources of leads and methods of obtaining new business,
and methods of purchasing, marketing, selling, performing and pricing products
and services employed by the Company or any of its subsidiaries or affiliates in
the Business or any segment thereof.

 

4.2 As used herein, the term “Trade Area” shall mean the United States of
America, and any other foreign countries or regions, which are regularly
serviced by the Company during the Employment Term, which areas define the
territory in which the Company conducts or has conducted the majority of its
business and solicits the majority of its patronage.

 

4.3 Executive recognizes the importance of the covenant contained in this
Section 4 and acknowledges that, based on his/her past experience and training
as an Executive of the Company and the projected expansion of the Company’s
business, the restrictions imposed herein are: (i) reasonable as to scope, time
and area; (ii) necessary for the protection of the Company’s legitimate business
interests, including without limitation, the Company’s trade secrets, goodwill,
and its relationship with customers and suppliers; and (iii) not unduly
restrictive of any of Executive’s rights as an individual. Executive
acknowledges and agrees that the covenants contained in this Section 4 are
essential elements of this Agreement and that but for these covenants, the
Company would not have entered into this Agreement. Such covenants shall be
construed as agreements independent of any other provision of this Agreement.
The existence of any claim or cause of action against the Company by Executive,
whether predicated on the breach of this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants
contained in this Section 4.

 

4.4 If Executive commits a breach or threatens to commit a breach of any of the
provisions of this Section 4, the Company shall have the right and remedy, in
addition to any others that may be available, at law or in equity, to have the
provisions of this Section 4 specifically enforced by any court having equity
jurisdiction, through injunctive or other relief (without any bond or security
being required to be posted), it being acknowledged that any such breach or
threatened breach will cause irreparable injury to the Company, the amount of
which will be difficult to determine, and that money damages will not provide an
adequate remedy to the Company.

 

-4-



--------------------------------------------------------------------------------

4.5 If any covenant contained in this Section 4, or any part thereof, is
hereafter construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenants, which shall be given full effect, without regard
to the invalid portions, and any court having jurisdiction shall have the power
to reduce the duration, scope and/or area of such covenant and, in its reduced
form, said covenant shall then be enforceable. If Executive breaches the
covenants set forth in this Section 4, the running of the non-compete period
described herein (but not his/her obligation) shall be tolled for so long as
such breach continues.

 

4.6 The provisions of this Section 4 shall survive the expiration and
termination of this Agreement, and the termination of Executive’s employment
hereunder for any reason. If after termination of this Agreement, or the initial
Employment Term (or any renewal thereof), the Executive remains employed by the
Company, as an at-will employee, consultant or on any other full or part-time
basis, then notwithstanding anything to the contrary set forth herein, the
Restricted Period shall not commence to run until the last day Executive is
employed by or is providing services to the Company, even though this Agreement
or the Employment Term may have terminated at an earlier date.

 

5. Related Party Transactions. So long as Executive is employed by the Company,
he shall not, without the prior written consent of the Company, cause or permit
the Company or any of its subsidiaries or affiliates to enter into or effect any
agreement or transaction, or provide or receive any service, between the Company
on the one hand, and Executive or a Related Party, on the other hand, except for
the employment relationship contemplated hereby. In any event, any such
agreements, transactions or services shall be at prices and terms which are not
less favorable to the Company than the prices and terms available for similar
agreements, transactions or services with unrelated third parties.

 

6. Company Property.

 

(a) The Company shall be the sole owner of all products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the term of the
Executive’s employment hereunder, free and clear of any claims by the Executive
(or anyone claiming under the Executive) of any kind or character whatsoever
(other than the Executive’s right to receive compensation hereunder). The
Executive shall, at the request of the Company, execute such assignments,
certificates or other instruments as the Company may from time to time deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to any such properties.
Upon the termination of the Executive’s employment for any reason whatsoever,
all documents, records, notebooks, equipment, price lists, specifications,
programs, customer and prospective customer lists and other materials which
refer or relate to any aspect of the Business which are in the possession of the
Executive (including all copies thereof), shall be promptly returned to the
Company.

 

(b) The Executive agrees that all processes, technologies and inventions
(“Inventions”), including new contributions, improvements, ideas and
discoveries, whether

 

-5-



--------------------------------------------------------------------------------

patentable or not, conceived, developed, invented or made by him during his
employment by the Company shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company, are related in any
manner to the Business or are conceived or made on the Company’s time or with
the use of the Company’s facilities or materials. The Executive shall (i)
promptly disclose such Inventions to the Company; (ii) assign to the Company,
without additional compensation, all patent and other rights to such Inventions
for the United States and foreign countries; (iii) sign all papers necessary to
carry out the foregoing; and (iv) give testimony in support of his inventorship.

 

7. Procedures.

 

7.1 Modification and Waiver. Any term or condition of this Agreement may be
waived at any time by the party hereto that is entitled to the benefit thereof;
provided, however, that any such waiver shall be in writing and signed by the
waiving party, and no such waiver of any breach or default hereunder is to be
implied from the omission of the other party to take any action on account
thereof. A waiver on one occasion shall not be deemed to be a waiver of the same
or of any other breach on a future occasion. This Agreement may be modified or
amended only by a writing signed by both parties hereto.

 

7.2 Governing Law/Arbitration. The validity and effect of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction. Each party hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum in Miami-Dade County, Florida. Should any dispute arise
relating to the meaning, interpretation, or application of this Agreement, such
dispute shall be heard in Miami, Florida, before the American Arbitration
Association in accordance with its employment dispute arbitration rules.

 

7.3 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

 

7.4 Section Captions. Section and other captions contained in this Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

 

7.5 Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

 

7.6 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and supersedes any other employment agreements executed before the date
hereof. There are no agreements, understandings, restrictions, representations,
or warranties among the parties other than those set forth herein or herein
provided for.

 

-6-



--------------------------------------------------------------------------------

7.7 Interpretation. No provision of this Agreement is to be interpreted for or
against any party because that party or that party’s legal representative
drafted such provision. For purposes of this Agreement: “herein,” “hereby,”
“hereunder,” “herewith,” “hereafter,” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular section or subsection. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

 

7.8 Notices All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person or by facsimile transmission (with
confirmation transmission), or upon the expiration of four (4) days after the
date sent, if sent by Federal Express (or similar overnight courier service) to
the parties at the following addresses:

 

If to Executive:

   Michael S. Clementi      2484 Poinciana Lane      Weston, Florida 33326

If to the Company:

   World Fuel Services Corporation      700 S. Royal Poinciana Blvd., Suite 800
     Miami Springs, Florida 33166      Attn: Ileana de Armas, V.P. of Human
Resources      Fax Number: (305) 805-6153

 

Notices may also be given in any other manner permitted by law, effective upon
actual receipt. Any party may change the address to which notices, requests,
demands or other communications to such party shall be delivered or mailed by
giving notice thereof to the other parties hereto in the manner provided herein.
Any notice may be given on behalf of a party by its counsel.

 

7.9 Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive. This
Agreement is assignable by the Company and shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of July
10, 2002.

 

    WORLD FUEL SERVICES, INC.

/s/ Francis X. Shea

--------------------------------------------------------------------------------

  By:  

/s/ Paul Stebbins

--------------------------------------------------------------------------------

Francis X. Shea

      Paul Stebbins

/s/ Ileana De Armas

--------------------------------------------------------------------------------

      President, World Fuel Services Corporation

Ileana De Armas

       

WITNESSES:

                EXECUTIVE:

/s/ Edith Novoa

--------------------------------------------------------------------------------

     

/s/ Michael S. Clementi

--------------------------------------------------------------------------------

Edith Novoa

      Michael S. Clementi

/s/ Francis X. Shea

--------------------------------------------------------------------------------

       

Francis X. Shea

       

 

-8-